         Case 2:19-ap-01289-WB                         Doc 1 Filed 08/28/19 Entered 08/28/19 15:37:49                                    Desc
                                                       Main Document     Page 1 of 9
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
  4402 MAMMOTH INVESTORS, LLC                                                    STONEHAVEN, LLC

ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
 MARK T. YOUNG (Bar No. 89951) of DONAHOE & YOUNG LLP                          Michael H, Weiss
 25152 Springfield Court, Suite 345, Valencia, California 91355-1081           6310 San Vincente Blvd, Suite 401, Los Angeles, California 90048
 Telephone: 661.259.9000 / Facsimile: 661.554.7088                             Telephone : 424-245-3100
 E-mail: myoung@donahoeyoung.com
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□x Debtor   □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □x Creditor   □ Other
□ Trustee                                          □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Complaint for Temporary Restraining Order and Preliminary Injunction Restraining Stonehaven, LLC from Enforcing Judgment on
Personal Guaranty Against Debtor's Prinicipal


                                                                    NATURE OF SUIT

        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□ 11-Recovery of money/property - §542 turnover of property                     □
    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)

□ 12-Recovery of money/property - §547 preference                               □
                                                                                   61-Dischargeability - §523(a)(5), domestic support

□ 13-Recovery of money/property - §548 fraudulent transfer                      □
                                                                                   68-Dischargeability - §523(a)(6), willful and malicious injury

□ 14-Recovery of money/property - other                                         □
                                                                                   63-Dischargeability - §523(a)(8), student loan
                                                                                   64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                □
                                                                                      (other than domestic support)

□ 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien                            65-Dischargeability - other


                                                                                □ 71-Injunctive relief – imposition of stay
                                                                                FRBP 7001(7) – Injunctive Relief

□
    FRBP 7001(3) – Approval of Sale of Property                                  2
    31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                □ 72-Injunctive relief – other
                                                                                 1


□ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                □ 81-Subordination of claim or interest
                                                                                FRBP 7001(8) Subordination of Claim or Interest



□ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                □ 91-Declaratory judgment
                                                                                FRBP 7001(9) Declaratory Judgment



□ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              □
                                                                              FRBP 7001(10) Determination of Removed Action

□ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


□ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    □ 02-Other (e.g. other actions that would have been brought in state court
                                                                                         if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                  □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                Demand $ N/A (injunction only)
Other Relief Sought
 Temporary Restraining Order and Preliminary Injunction only
       Case 2:19-ap-01289-WB                 Doc 1 Filed 08/28/19 Entered 08/28/19 15:37:49                              Desc
                                             Main Document     Page 2 of 9
  B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
4402 MAMMOTH INVESTORS, LLC                                             2:18-bk-12055-WB
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                   NAME OF JUDGE
Central District of California                                         Los Angeles                       J. Brand
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

    /s/ Mark T. Young


DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)
              28
    August _______, 2019                                                Mark T. Young of Donahoe & Young LLP



                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.
                                                            Case 2:19-ap-01289-WB         Doc 1 Filed 08/28/19 Entered 08/28/19 15:37:49           Desc
                                                                                          Main Document     Page 3 of 9


                                                            1   MARK T. YOUNG (Bar No. 89951)
                                                                TAYLOR F. WILLIAMS (Bar No. 281331)
                                                            2   MARIA L. GARCIA (Bar No. 276135)
                                                                DONAHOE & YOUNG LLP
                                                            3
                                                                25152 Springfield Court, Suite 345
                                                            4   Valencia, California 91355-1081
                                                                Telephone: 661.259.9000 / Facsimile: 661.554.7088
                                                            5   E-mail: myoung@donahoeyoung.com; mgarcia@donahoeyoung.com
                                                            6   Counsel for Plaintiff/Debtor/Debtor in-Possession
                                                                4402 MAMMOTH INVESTORS, LLC
                                                            7

                                                            8                             UNITED STATES BANKRUPTCY COURT
                                                            9                              CENTRAL DISTRICT OF CALIFORNIA
                                                           10                                       LOS ANGELES DIVISION
                                                           11   In re:                                               Case No. 2:18-bk-12055-WB
                                                                4402 MAMMOTH INVESTORS, LLC,                         [Chapter 11]
                                                           12
                      25152 SPRINGFIELD COURT, SUITE 345
DONAHOE & YOUNG LLP
                       VALENCIA, CALIFORNIA 91355-1081




                                                                                                                     Adv. No.
                                                           13
                          TELEPHONE (661) 259-9000




                                                                                       Debtor.
                                                           14                                                        COMPLAINT FOR TEMPORARY
                                                                                                                     RESTRAINING ORDER AND
                                                                4402 MAMMOTH INVESTORS, LLC,
                                                           15                                                        PRELIMINARY INJUNCTION
                                                                                                                     RESTRAINING STONEHAVEN, LLC
                                                           16                          Plaintiff,
                                                                                                                     FROM ENFORCING JUDGMENT ON
                                                           17                                                        PERSONAL GUARANTEE AGAINST
                                                                v.
                                                                                                                     DEBTOR’S PRINCIPAL
                                                           18
                                                                                                                     [Status Conference To Be Set by Summons]
                                                           19   STONEHAVEN, LLC,

                                                           20                          Defendant.

                                                           21

                                                           22            Plaintiff/Debtor/Debtor-in-Possession   4402      MAMMOTH         INVESTORS,       LLC

                                                           23   (“Mammoth”) alleges as follows:

                                                           24                                         GENERAL ALLEGATIONS

                                                           25   A.       Jurisdiction; Venue; Core Status

                                                           26            1.     This adversary proceeding arises in and relates to the Chapter 11 case of 4402

                                                           27   MAMMOTH INVESTORS, LLC pending in the United States Bankruptcy Court, Central District

                                                           28   of California, Los Angeles Division (Case No. 2:18-bk-12055-WB).

                                                                                                                 1
                                                                COMPLAINT FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION RESTRAINING STONEHAVEN, LLC
                                                                           FROM ENFORCING JUDGMENT ON PERSONAL GUARANTEE AGAINST DEBTOR’S PRINCIPAL
                                                            Case 2:19-ap-01289-WB          Doc 1 Filed 08/28/19 Entered 08/28/19 15:37:49                Desc
                                                                                           Main Document     Page 4 of 9


                                                            1           2.     This Court has subject matter jurisdiction over this adversary proceeding pursuant

                                                            2   to 28 U.S.C. §§157(a,b), 1334(b), and 1367, and 11 U.S.C. §105.

                                                            3           3.     Venue in this district is proper pursuant to 28 U.S.C. §1409(a).

                                                            4           4.     This adversary proceeding is a “core proceeding” pursuant to 28 U.S.C.

                                                            5   §157(b)(2)(A,O). Accordingly, this Court may hear and finally determine all claims and issues

                                                            6   raised in this adversary proceeding.

                                                            7           5.     Pursuant to F.R. Bank.P. Rule 7008, Plaintiff consents to entry of final orders and

                                                            8   judgments by this Court.

                                                            9   B.      Identification of Parties, Guarantor, and Property

                                                           10           6.     Plaintiff 4402 MAMMOTH INVESTORS, LLC is, and at all relevant times was, a
                                                           11   California limited liability company operating in Los Angeles County.
                                                           12           7.     Defendant STONEHAVEN, LLC (“Stonehaven”) is, and at all relevant times was, a
                      25152 SPRINGFIELD COURT, SUITE 345
DONAHOE & YOUNG LLP
                       VALENCIA, CALIFORNIA 91355-1081




                                                           13   California limited liability company doing business in Los Angeles County, California.
                          TELEPHONE (661) 259-9000




                                                           14           8.     ARTHUR ASLANIAN (“Aslanian”) is, and at all relevant time was, an individual
                                                           15   residing in Los Angeles County, California and the sole Manager of Mammoth. In such capacity,
                                                           16   Aslanian oversees all of Mammoth’s day-to-day business affairs, and makes all business decisions
                                                           17   for Mammoth. Aslanian also owns all of the membership interests in Mammoth, along with his
                                                           18   wife.
                                                           19           9.     This adversary proceeding concerns real property commonly known as               120
                                                           20   Stonehaven Drive, Los Angeles, California 90049 (“the Property”), more particularly described as:
                                                           21                 Lot 234 of Tract No. 7840, in the City of Los Angeles, County of Los
                                                                              Angeles, State of California, as per map recorded in Book 105 Pages
                                                           22                 5 to 16, inclusive of Maps, in the office of the County Recorder of said
                                                                              County. (APN 4404-014-003)
                                                           23

                                                           24   C.      Factual Background

                                                           25           10.   Mammoth acquired title to the Property by a Grant Deed recorded in the Official

                                                           26   Records of Los Angeles County on May 29, 2015 (Instrument No. 2015-064413). The purchase

                                                           27   price of the Property paid by Mammoth was $2,000,000, of which $1,500,000 was funded by a loan

                                                           28   from Vicino Limited Partnership (“Vicino”) to Mammoth as stated in a “Promissory Note Secured

                                                                                                                   2
                                                                COMPLAINT FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION RESTRAINING STONEHAVEN, LLC
                                                                           FROM ENFORCING JUDGMENT ON PERSONAL GUARANTEE AGAINST DEBTOR’S PRINCIPAL
                                                            Case 2:19-ap-01289-WB        Doc 1 Filed 08/28/19 Entered 08/28/19 15:37:49              Desc
                                                                                         Main Document     Page 5 of 9


                                                            1   by Deed of Trust” dated May 22, 2015 (“the Note”). The Note was for a one-year term, maturing

                                                            2   as of June 1, 2016.

                                                            3           11.    The Note was secured by a Deed of Trust on the Property in favor of Vicino (the

                                                            4   “Deed of Trust”) recorded in the Official Records of Los Angeles County on May 29, 2015 as

                                                            5   Instrument No. 2015-0624414.

                                                            6           12.    Concurrently with the execution of the Note and Deed of Trust by Mammoth,

                                                            7   Aslanian executed a “Guaranty” by which Aslanian personally guaranteed Mammoth’s obligations

                                                            8   on the Note.

                                                            9           13.    After the Note had matured, on or about August 10, 2016, Vicino transferred the

                                                           10   beneficial interest in the Note and Deed of Trust to Stonehaven.

                                                           11           14.    On April 7, 2017, Mammoth filed a civil action in Los Angeles County Superior

                                                           12   Court against Stonehaven (and three affiliated individuals): 4402 Mammoth Investors, LLC v.
                      25152 SPRINGFIELD COURT, SUITE 345
DONAHOE & YOUNG LLP
                       VALENCIA, CALIFORNIA 91355-1081




                                                           13   Stonehaven, LLC., et al.; Case No. BC656986 (the “Payoff Demand Case”). Mammoth’s complaint
                          TELEPHONE (661) 259-9000




                                                           14   in the Payoff Demand Case sought damages for the failure of Stonehaven to timely furnish
                                                           15   Mammoth with a payoff demand statement as required by Civil Code §2943. On or about May 16,
                                                           16   2017, Stonehaven filed a cross- complaint against Aslanian, seeking judgment for breach of contract
                                                           17   based on the Guaranty.
                                                           18           15.    On or about July 27, 2017, Mammoth’s complaint in the Payoff Demand Case was
                                                           19   dismissed. The case, however, continued as to Stonehaven’s cross-complaint against Aslanian on
                                                           20   the Guaranty (“the Personal Guaranty Action”).
                                                           21           16.    On November 2, 2018, following a Court trial, the Superior Court entered judgment
                                                           22   in the Personal Guaranty Action for the principal on the Note (i.e., $1,500,000.00) in favor of
                                                           23   Stonehaven and against Aslanian. Aslanian filed an appeal as to said judgment on December 26,
                                                           24   2018.
                                                           25           17.    On April 2, 2019, the Superior Court entered its “Final Ruling” on Stonehaven’s
                                                           26   “Motion for Attorney’s Fees and Motion for Prejudgment Interest,” pursuant to which the Court
                                                           27   awarded $132,000 in attorney’s fees and $1,325,200.97 in prejudgment interest to Stonehaven. The
                                                           28   November 2, 2018 judgment and the April 2, 2019 “Final Ruling” are referred to herein collectively
                                                                                                                 3
                                                                COMPLAINT FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION RESTRAINING STONEHAVEN, LLC
                                                                           FROM ENFORCING JUDGMENT ON PERSONAL GUARANTEE AGAINST DEBTOR’S PRINCIPAL
                                                            Case 2:19-ap-01289-WB         Doc 1 Filed 08/28/19 Entered 08/28/19 15:37:49              Desc
                                                                                          Main Document     Page 6 of 9


                                                            1   as “the Judgment.” Pursuant to the Judgment (which is on appeal), Aslanian owes over $2,957,000

                                                            2   to Stonehaven.

                                                            3           18.      Stonehaven has taken at least the following steps to enforce the Judgment:

                                                            4                    a.      Stonehaven obtained issuance of an abstract of judgment on May 28, 2019.

                                                            5                    b.     Also on May 28, 2019, Stonehaven obtained an “Order to Appear for

                                                            6   Examination” compelling Aslanian to appear for a judgment debtor examination on August 19,

                                                            7   2019.

                                                            8                    c.     On July 29, 2019, Stonehaven filed a “Motion for Order to Charge Cross-

                                                            9   Defendant and Judgment Debtor Arthur Aslanian’s Membership Interest in 4402 Mammoth

                                                           10   Investors, LLC and to Foreclose on Judgement Debtor’s Interest” (the “Charging Order Motion”).

                                                           11   A hearing on the Charging Order Motion is set for September 23, 2019.

                                                           12                    d.     On July 30, 20019, Stonehaven served (by mail) 31 judgment debtor
                      25152 SPRINGFIELD COURT, SUITE 345
DONAHOE & YOUNG LLP
                       VALENCIA, CALIFORNIA 91355-1081




                                                           13   interrogatories and 37 demands for production and inspection on Aslanian.
                          TELEPHONE (661) 259-9000




                                                           14           19.      At the judgment debtor examination on August 19, 2019, counsel for Stonehaven

                                                           15   (Kevin Leichter) arrived late; Aslanian and his counsel (Geoffrey Melkonian) were required to wait

                                                           16   approximately two (2) hours, and then Aslanian was subjected to questioning for four (4) hours. At

                                                           17   one point late in the day, Mr. Leichter threatened Aslanian with reporting Aslanian to Federal and

                                                           18   State taxing authorities, and suggested that Aslanian assert his Fifth Amendment right against self-

                                                           19   incrimination. Mr. Leichter’s statements in this regard were in violation of Rule 3.10 of the Rules

                                                           20   of Professional Conduct of the State Bar of California.

                                                           21           20.      On August 22, 2019, Mr. Leichter came to Aslanian’s residence and took

                                                           22   photographs (or video), for unknown purposes.

                                                           23   D.      Mammoth’s Prospects for Reorganization

                                                           24           21.      Mammoth is the owner of the Property. The Court recently determined that fair
                                                           25   market value of the Property is $3,700,000.00. Stonehaven in secured by a first trust deed on the
                                                           26   Property.
                                                           27           22.      An evidentiary hearing is scheduled for September 6, 2019 on Mammoth’s Objection
                                                           28   to Stonehaven’s Proof of Claim. At that hearing, or at some point thereafter, the Court will
                                                                                                                  4
                                                                COMPLAINT FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION RESTRAINING STONEHAVEN, LLC
                                                                           FROM ENFORCING JUDGMENT ON PERSONAL GUARANTEE AGAINST DEBTOR’S PRINCIPAL
                                                            Case 2:19-ap-01289-WB         Doc 1 Filed 08/28/19 Entered 08/28/19 15:37:49                 Desc
                                                                                          Main Document     Page 7 of 9


                                                            1   determine the actual amount owed to Stonehaven pursuant to its Note.

                                                            2           23.     It is highly probable that the amount determined by the Court as being owed on the

                                                            3   Stonehaven Note will be substantially less than the realizable fair market value of the Property, and

                                                            4   substantially less than the amount of the Judgment against Aslanian.

                                                            5           24.     The Property is high-quality residential property which will not be difficult to sell in

                                                            6   the current market. On August 15, 2019, Mammoth filed and served an application to employ a real

                                                            7   estate broker to facilitate such sale. Upon determination of the amount owed to Stonehaven,

                                                            8   Mammoth will seek to sell the Property. Upon the sale, Mammoth will pay Stonehaven the amount

                                                            9   determined by the Court to be due to Stonehaven.

                                                           10           25.     On the basis of the foregoing, Mammoth is highly likely to successfully complete a

                                                           11   Chapter 11 reorganization.

                                                           12   E.      Aslanian’s Responsibilities for Mammoth
                      25152 SPRINGFIELD COURT, SUITE 345
DONAHOE & YOUNG LLP
                       VALENCIA, CALIFORNIA 91355-1081




                                                           13           26.     Aslanian is Mammoth’s sole manager. Aslanian oversees all business affairs and
                          TELEPHONE (661) 259-9000




                                                           14   operations of Mammoth. Due to the extensive litigation that has surrounded Mammoth and the
                                                           15   Property virtually since Mammoth acquired the Property, Aslanian has worked a substantial number
                                                           16   of hours per month in Mammoth’s reorganization efforts. Aslanian’s efforts are indispensable to
                                                           17   the successful reorganization of Mammoth.
                                                           18           27.     Within the last month Stonehaven has ramped up its efforts to enforce its Judgment
                                                           19   against Aslanian, even though Stonehaven is well secured by the Property. Responding to the post-
                                                           20   judgment discovery and post-judgment enforcement procedures brought by Stonehaven has
                                                           21   consumed an inordinate amount of Aslanian’s time that could otherwise be devoted to marketing
                                                           22   the Property or other business affairs of Mammoth.
                                                           23                                      FIRST CLAIM FOR RELIEF
                                                           24                    TEMPORARY RESTRAINING ORDER AND INJUNCTION
                                                           25           28.     Mammoth incorporates and realleges the allegation of Paragraphs 1 through 27
                                                           26   hereinabove, inclusive, as if set forth in full herein.
                                                           27           29.     11 U.S.C. §105(a) authorizes this Court to “issue any order, process or judgment that
                                                           28   is necessary or appropriate to carry out the provisions of this title.” A Bankruptcy Court has the
                                                                                                                    5
                                                                COMPLAINT FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION RESTRAINING STONEHAVEN, LLC
                                                                           FROM ENFORCING JUDGMENT ON PERSONAL GUARANTEE AGAINST DEBTOR’S PRINCIPAL
                                                            Case 2:19-ap-01289-WB         Doc 1 Filed 08/28/19 Entered 08/28/19 15:37:49               Desc
                                                                                          Main Document     Page 8 of 9


                                                            1   power to enjoin actions by creditors against non-debtor guarantors if the action is “related to” the

                                                            2   bankruptcy case, and the proposed action would adversely affect the administration of the estate,

                                                            3   effectively extending the automatic stay to actions (beyond those subject to 11 U.S.C. §362(a)) that

                                                            4   “threaten the integrity of a bankruptcy estate.” In re Canter, 299 F.3d 1150, 1155 (9th Cir. 2002);

                                                            5   see also, In re Fabtech Industries, Inc., 2010 Bankr. LEXIS 5097, 2010 WL 645908 (9th Cir. BAP

                                                            6   2010).

                                                            7            30.    The Personal Guaranty Action and the Judgment thereon are related to this

                                                            8   bankruptcy estate. The Personal Guaranty Action and Judgment thereon target Aslanian, who is

                                                            9   Mammoth’s sole manager.

                                                           10            31.    Allowing Stonehaven to continue to aggressively enforce its Judgment against

                                                           11   Aslanian will have a significant effect upon Mammoth, and cause irreparable injury to the estate.

                                                           12   Enforcement activities against Aslanian will unduly pressure Aslanian and distract Aslanian from
                      25152 SPRINGFIELD COURT, SUITE 345
DONAHOE & YOUNG LLP
                       VALENCIA, CALIFORNIA 91355-1081




                                                           13   managing the affairs of Mammoth and working on the many tasks related to a successful
                          TELEPHONE (661) 259-9000




                                                           14   reorganization of Mammoth. Addressing the enforcement activities and taking steps to protect his

                                                           15   own assets will cost Aslanian both money and time, during the time at which he most needs to focus

                                                           16   on the Mammoth reorganization.

                                                           17            32.    The potential harm to Mammoth if enforcement of the Judgment is allowed to

                                                           18   continue far outweighs any potential harm to Stonehaven of being restrained from enforcing the

                                                           19   Judgment. In the event that the Court issues an injunction, the measure of harm to Stonehaven

                                                           20   would be any injury resulting from delay in enforcing its Judgment. Such harm would be non-

                                                           21   existent, since (as determined by the Court) Stonehaven is adequately protected by a significant

                                                           22   equity cushion in the Property.

                                                           23            33.    On the other hand, Mammoth will suffer great harm if the injunction does not issue,

                                                           24   as detailed above. Accordingly, the balance of hardships here weighs heavily in favor of Mammoth

                                                           25   and against Stonehaven.

                                                           26            34.    Issuance of a temporary restraining order and preliminary injunction is in the public

                                                           27   interest.   Chapter 11 of the Bankruptcy Code expresses the public policy that entities should be

                                                           28   allowed to reorganize their affairs, temporarily relieved of defending collection efforts of creditors
                                                                                                                  6
                                                                COMPLAINT FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION RESTRAINING STONEHAVEN, LLC
                                                                           FROM ENFORCING JUDGMENT ON PERSONAL GUARANTEE AGAINST DEBTOR’S PRINCIPAL
                                                            Case 2:19-ap-01289-WB        Doc 1 Filed 08/28/19 Entered 08/28/19 15:37:49             Desc
                                                                                         Main Document     Page 9 of 9


                                                            1   (see, e.g., 11 U.S.C. §362). Issuance of a temporary restraining order and preliminary injunction

                                                            2   would therefore further the purposes of the Bankruptcy Code by allowing Aslanian to work

                                                            3   unfettered toward a plan of reorganization for Mammoth. No competing public interests suggest

                                                            4   that it would make sense to allow enforcement of the Judgment pending the sale of the Property.

                                                            5                                       PRAYER FOR RELIEF

                                                            6           WHEREFORE, Mammoth requests that the Court enter an order restraining Stonehaven

                                                            7   from continuing to enforce its Judgment against Aslanian until such time as a Chapter 11 plan is

                                                            8   confirmed in this case, this Chapter 11 case is dismissed, or this Chapter 11 case is converted to

                                                            9   Chapter 7.

                                                           10   Dated: August 28, 2019                      DONAHOE & YOUNG LLP

                                                           11                                             By: /s/Mark T. Young
                                                                                                            MARK T. YOUNG
                                                           12
                                                                                                            Counsel for Plaintiff/Debtor/Debtor-in-Possession
                      25152 SPRINGFIELD COURT, SUITE 345
DONAHOE & YOUNG LLP
                       VALENCIA, CALIFORNIA 91355-1081




                                                           13                                               4402 MAMMOTH INVESTORS, LLC
                          TELEPHONE (661) 259-9000




                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                                7
                                                                COMPLAINT FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION RESTRAINING STONEHAVEN, LLC
                                                                           FROM ENFORCING JUDGMENT ON PERSONAL GUARANTEE AGAINST DEBTOR’S PRINCIPAL
